 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers Sys-tem Council U-4, and the following affiliatesthereof:InternationalBrotherhood of ElectricalWorkers Local Union No. 641 and InternationalBrotherhood of ElectricalWorkers Local UnionNo. 622 and International Brotherhood of ElectricalWorkers Local Union No. 759 and InternationalBrotherhood of ElectricalWorkers Local UnionNo. 820 and International Brotherhood of ElectricalWorkers Local Union No. 1263andFlorida Power& Light Company.Cases12-CB-1 109-2,12-CB-1116, 12-CB-1117, 12-CB-1118, and12-CB-1 119September 2, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon charges duly filed, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 12, issued a consolidated com-plaint and notice of hearing, dated July 24, 1970,against InternationalBrotherhood of ElectricalWorkers System Council U-4 and certain of itsaffiliated local unions, to wit: International Brother-hood of Electrical Workers Local Union Nos. 641,622, 759, 820, and 1263. The complaint alleged thatthe Respondents had engaged in and were engaging incertain unfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(B) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charges, order consolidatingcases,and complaint and notice of hearing were dulyservedupon the parties. On August 13, 1970,Respondents filed their answer to the complaintdenying commission of unfair labor practices andrequesting that the complaint be dismissed.Thereafter, the parties entered into a stipulation offacts and the issue and jointly moved to transfer thisproceeding directly to the Board for findings of fact,conclusions of law, and order. The parties stipulatedthat they waived a hearing before a Trial Examiner,the making of findings of fact and conclusions of lawby a Trial Examiner, and the issuance of a TrialExaminer's Decision, and that no oral testimony wasnecessary or desired by any of the parties. The partiesalso agreed that the charges, consolidated complaint,amendment to the consolidated complaint, and thestipulation constitute the entire record in this pro-ceeding.On December 3, 1970, the Board issued its ordergranting motion, approving stipulation, and transfer-ring the proceeding to the Board. Thereafter, theGeneral Counsel, Respondents, and the ChargingParty filed briefs in support of their positions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has considered the stipulation, includingexhibits, the briefs, and theentirerecord in thisproceeding, and hereby makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFlorida Power & Light Company is a Floridacorporate utility, with offices and facilities located atvarious places within the State of Florida, where it isengaged in the production and sale of electricity.During the 12 months preceding the complaint,Florida Power & Light Company, in the course andconduct of its operations, received gross revenues inexcess of $500,000, and purchased and received goodsand materials valued in excess of $50,000 directlyfrom points outside the State of Florida.The parties have stipulated, and we find, thatFlorida Power & Light Company is, and at allmaterial times has been, an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act. We find that it will effectuate the purposesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated, and we find, thatRespondents are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent System Council U-4 is an unincorpo-rated association of 11 local unions of the Internation-al Brotherhood of Electrical Workers (including thosenamed as Respondents in this proceeding) whosemembers work for Florida Power & Light Company,and is an admitted agent of the Respondent LocalUnions authorized to deal with Florida Power &Light Company in all matters pertaining to collectivebargaining. From October 22, 1969, through Decem-ber 28, 1969, Respondents were engaged in aneconomic strike against Florida Power & LightCompany and Respondent Local Unions maintainedpicket lines at nearly all the Company's operationalfacilities.TheCompany's supervisors routinelycrossed the picket line during the course of the strikeand performed work, including unit work, for theCompany. Following the strike, in January, February,and March 1970, theRespondentLocals, with the193 NLRB No. 7 IBEW SYSTEMCOUNCIL U-431knowledge of System Council U-4, notified thesupervisors within their respective jurisdictions thatcharges had been filed against them for violations ofthe International constitution and of a Trial Boardhearing date. Thereafter, various supervisors werefined in amounts ranging up to $6,000 and/orexpelled from the Union and their membership in theIBEW System Council U-4 Death Benefit Fund, Inc.,a nonprofit corporation open only to members ingood standing of the Respondent Local Unions, wascanceled as a result of the actions of the Respondents.As a further result of Respondents' actions thesupervisors in question are not eligible, under theterms of the International constitution, to apply forunion pension benefits. The parties have stipulatedthat the supervisors were supervisors within themeaning of Section 2(11) of the Act and that theypossessed authority on behalf of Florida Power &Light to adjust grievances and to act as its representa-tives in matters involving collective-bargaining inter-pretations, although three of them supervised andadjusted the grievances of nonbargaining unit em-ployees only.The parties have stipulated that the issue to bedecided by the Board is whether or not the Respon-dents'discipliningof certain of the Company'ssupervisors (see Appendix A) and causing SystemCouncil U-4 to terminate their death benefit coverageviolated Section 8(b)(1)(B) of the Act.'Respondents assert intheir brief that this proceed-ing presents the same issues before the Board inWisconsin Electric Power CompanyandIllinoisBellTelephone Company.Those issues have since beendecided (192 NLRB Nos. 16 and 17) with a majorityof the Board (Member Fanning dissenting) holdingthat a union violates Section 8(b)(1)(B) of the Act byfining supervisors for performing struck work (i.e.,action taken in the employer's interest in the course oftheir jobs).The Board found that the fines therestruck at the loyalty an employer should be able toexpect from its representatives for the adjustment ofgrievances and therefore restrained and coercedemployers in their selection of such representatives.We reach the same conclusion here. Nor are wepersuaded to a different result by the Respondents'argument based on the parties' stipulation that unionmembership was voluntary and not influenced byeither the Company or the Unions. The Company'sacquiescence to retentionof union membership by itssupervisorsand grievance representatives is notevidence that it is not coerced or restrained by uniondiscipline against them for their actions on its behalf,and previously we have found such discipline unlaw-ful even -though union membership was required bythe collective-bargaining agreement.E.g., Illinois BellTelephone Company, supra.We also find no merit inRespondents' contention that no violation may befound as to those supervisors who do not adjust thegrievances of, or supervise, bargaining unit employ,ees.The degree of coercion or restraint of anemployer is scarcely less because the disciplinedunionmember has no official role to play in therelations between the union and the employer, and wehave found violations in the past where there was nobargaining relationship at all between the employerand the respondent union.A. S. Horner, Inc., 177NLRB No. 76; 176 NLRB No. 105.We find that the Respondent Local Unions several-ly violated Section 8(b)(1)(B) of the Act by trying,fining and/or expelling or suspending from unionmembership for performing struck work, certainsupervisors, as detailed in Appendix A, and bycausing System Council U-4 Death Benefit Fund,Inc., to terminate death benefit coverage for certainsupervisors who were so disciplined.As to System Council U-4 we shall dismiss thecomplaint in its entirety. The record demonstratesonly that the System Council exists for the purpose ofconducting collective-bargaining negotiations withFlorida Power & Light on behalf of its member LocalUnions and that it is their agent for this purpose.There is no evidence that System Council U-4participated in, or ratified, the activities of the LocalUnions which we have found unlawful, nor that itplaysanyroleinintrauniondisciplinaryproceedings-only that it had knowledge of theactions of the other Respondents. We are not aware ofany rule of law which would render an agent liable forthe actions of its principals in such circumstances.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe conduct of the Respondents set forth above,occurring in connection with the operations of theEmployer as set forth in section i, has a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tends to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Local Unionshave engaged in certain unfair labor practices we shallorder that they cease and desist therefrom and takecertain affirmative action designed to effectuate theiThe Company's request to amend the complaint to allege additionalviolations of Section 8(b)(1)(B) and violation of Section 8(b)(2) is denied,since the parties have stipulated to the scope of the issue and there can thusbe no implication that the Respondents have consented to the trial of otherissues 32DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes of the Act, including, as appropriate: (1)rescissionof all fines and refund of any money paid tothe Unionas a resultthereof; (2) expunging all recordof the proceedings in this matter against the Employ-er's representatives; (3) restoration to membershipand all consequent rights of the Employer's represent-atives, whom we have found to have been unlawfullydisciplined; (4) notifying the Employer's representa-tivesand the applicable benefit plans, includingSystem Council U-4 Death Benefit Fund, Inc., thatthey are in good standing and are eligible toparticipate; (5) notifying the Employer's representa-tives that all rights and benefits to which they wereentitled before the unlawful action taken againstthem, including union membership, have been re-stored; (6) posting the notices attached to thisDecision as appendixes.CONCLUSIONS OF LAW1.The Employeris engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheRespondents are labor organizations with-in the meaning of Section 2(5) ofthe Act.3.International Brotherhood of Electrical Work-ersSystemCouncil U-4did not violate Section8(b)(1)(B) of the Act.4.Those individuals listed in Appendix A have, atallmaterial times,been representatives of the Em-ployer selectedby it,inter alia,for the purpose ofdealing with matters involving collective-bargaininginterpretation and adjusting grievances within themeaning of Section 8(b)(1)(B) ofthe Act.5.By disciplining the Employer's representativesreferred to in paragraph 4 for performing struck work,including trying,fining,and/or expelling or suspend-ing them,and/or causing System Council U-4 DeathBenefitFund,Inc., to terminate their coverage,Respondent Local Unions coerced and restrained theEmployer in the selection of its representatives for thepurposes of collective bargaining and the adjustmentof grievances,and thereby have engaged in and areengaging in unfair labor practices within the meaningof Section 8(b)(1)(B) ofthe Act.6.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that:A.The complaint be, an it herebyis, dismissed inso far as it alleges violationsof the Act byInternation-al Brotherhood of Electrical Workers System CouncilU-4.B.Respondents International Brotherhood ofElectricalWorkers Local Union Nos. 641,622, 759,820, and 1263,their officers,agents,and representa-tives,shall:1.Cease and desist from:(a)Restraining or coercing Florida Power & LightCompany,or any other employer, in the selection ofitsrepresentatives for the purposes of collectivebargaining or the adjustment of grievances by tryingor disciplining such representatives because they haveperformed struck work for their employer.(b) In any like or related manner restraining orcoercing Florida Power&Light Company or anyother employer in the selection of its representativesfor the purposes of collective bargaining or adjustinggrievances.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Expunge all record of the disciplinary proceed-ings and actions taken against those individualsnamed in Appendix A to this Decision because theyperformed struck work during the 1969 strike againstFlorida Power&Light Company.(b) Rescind all fines levied, as detailed in AppendixA to this Decision,for performing struck work forFlorida Power & Light Company during the 1969strike and refund to those individuals any money paidto Respondents as a result of such fines.(c) Restore membership,and all consequent rights,to those individuals named in the applicable part ofAppendix A to this Decision,who were unlawfullyexpelled or suspended.(d)Notify,in writing,System Council U-4 DeathBenefit Fund,Inc., any other benefit plan affected bythe discipline found unlawful herein,and thoseindividuals listed in the applicable part of AppendixA to this Decision whose coverage the respectiveRespondents caused to be terminated,that they are ingood standing and are eligible for coverage in thesame manner as before Respondents' imposed suchdiscipline.(e) Notify,in writing,those individuals listed in theapplicable part of Appendix A to this Decision that allrights and benefits,including union membership, towhich they were entitled before the disciplinaryaction, found to be unlawful herein,was taken againstthem,have been restored and that any fines have beenrescinded and all applicable records expunged. IBEW SYSTEMCOUNCIL U-4(f)Post at their business offices and meeting hallscopies of the attached notice marked "Appendix B, C,D, E, and F"2 as appropriate. Copies of said notice,on forms provided by the Regional Director forRegion 12, after being duly signed by the appropriateUnion's representative, shall be posted by eachRespondent Union immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by each RespondentUnion to insure that said notices are not altered,defaced, or covered by any other material.(g)Mail to the Regional Director for Region 12signed copies of said notices for posting by FloridaPower & Light Company, if willing, in places wherenotices to employees are customarily posted. Copiesof said notices, to be furnished by the RegionalDirector for Region 12, shall, after being duly signed2 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"33by the respective Respondent Union's official repre-sentative,be forthwith returned to the RegionalDirector.(h)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.MEMBER FANNING,dissenting:My colleagues have found that the RespondentLocal Unions here violated Section 8(b)(1)(B) of theAct by coercing and restraining the Employer in theselection of its representatives for the purposes ofcollectivebargaining and adjusting grievances. Idisagree and, for the reasons set forth in my dissentingopinion inIllinoisBellTelephoneCompany,192NLRB No. 17, would dismiss the complaint in itsentirety.shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THENATIONAL LABOR RELATIONSBOARD.",APPENDIX AThe parties have stipulated that the Respondent InternationalBrotherhood of Electrical Workers Local Unions tried,and imposeddiscipline on, certain named individuals who were selected by theEmployer for the purpose of acting as its representatives inmatters concerning collective-bargaining, interpretations andadjusting grievances, including causing them to lose their rightto participate in SystemCouncil U-4 Death Benefit Fund, Inc.(except as noted by an asterisk), because they performed struckwork for the Employer,as follows: 34DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXA (Continued)No. 641:H. E. WeatherlyM. R. Weeks *C. E. Baker *Dan Bigelow *No. 820:R. T. Horne0. M. BrannonF. D. FishelT. R. BrandewieE. W. JonesC. A. NorrisC. A. PearsallJ. E. BryanH. D. StephensNo. 622:C. J. RutledgeNo. 759:Richard AckermanErnest Beasley, Jr.Fred DavisJoseph L. HelmichFrank HendersonR. P. NormanS. V. Wanklynfined $6,000••••$6,000$6,000••$6,000fined $6,000reduced to $5,500fined $500reduced to $100fined $6,000reduced to $500fined $6,000fined $500reduced to $100fined $500reduced to $100fined $500reduced to $100fined $500reduced to $100fined $500fined $1,500suspended for3 yearsfined $1,000expelledfined $1,000expelledfined $1,000fined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledset aside on appealno appeal••reduced to$100 andsuspension set asideon appeal IBEW SYSTEMCOUNCIL U-4APPENDIX A (Continued)C. W. ginghamE. F. BorchardtWilliam ColeJ. T. Hardy, Jr.C. E. Stout, Jr.Frank LudlowP. Den BleykerEarl GuyauxT. D. BurkettW. B. HoffmanL. E. JonesR. W. LaRocheL. H. GrubbsH. E. HardeeStanley HutchesonCharles PogelT. W. NortonClaude OverfeitR. 0. StampsJ. E. McLeodfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledno appealIIno appealappeal deniedno appealappeal deniedno appeal35 36W. H. McNaryH. L. OrtonRobert RogersH. V. JohnsonEmil PiazzoFred ShaverW. M. SmithV. J. NicholasP. T. McAllisterW. L. RoperA. D. ReedEverett WeeksDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A (Continued)fined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledfined $1,000expelledreduced to$200 on appealappeal deniedno appealreduced to $500 on appealappeal denied-paid fineno appealreduced to$400 on appealappeal deniedreduced to$200 on appealappeal denied--paid fineno appealNo. 1263:William S.Doughtyexpelledno appeal IBEW SYSTEMCOUNCIL U..437APPENDIX BAPPENDIX CNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT try, fine, or cause to lose theirright to benefits to which they would otherwise beentitled, representatives selected by Florida Power& Light Company, or any other employer, for thepurpose of collective bargaining or adjustinggrievances, because they performed struck workfor their employer,WE WILL NOT in any like or related mannercoerce or restrain Florida Power & Light Compa-ny, or any other employer, in the selection of itsrepresentativesfor the purpose of collectivebargaining or adjusting grievances.WE WILL expunge all record of the disciplinaryproceedings and actions taken against FloridaPower & Light Company's representatives for thepurposes of collective bargaining or adjustinggrievances because they performed struck workduring the 1969 strike.WE WILL rescind all fines levied against suchrepresentativesbecause they performed struckwork during the 1969 strike and refund to themany money they have paidus as a result of suchfines.WE WILL notify any benefit plan to which theirrightswere affected by our disciplinary actions,and those individuals affected, that they are ingood standing and are eligible for coverage in thesame manner as before our disciplinary actions.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSLOCAL UNION No. 641(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 706,500 ZackStreet,Tampa,Florida33602,Telephone813-228-7711, extension 227.NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT try, fine, suspend from unionmembership, or cause to lose their right to benefitsto which they would otherwise be entitled, includ-ing coverage by System Council U-4 DeathBenefit Fund, Inc., representatives selected byFlorida- Power & Light Company, or any otheremployer, for the purpose of collective bargainingor adjusting grievances, because they performedstruck work for their employer.WE WILL NOT in any like or related mannercoerce or restrain Florida Power & Light Compa-ny, or any other employer, in the selection of itsrepresentatives for the purpose of collectivebargaining or adjusting grievances.WE WILL expunge all record of the disciplinaryproceedings and actions taken against FloridaPower & Light Company's representatives for thepurposes of collective bargaining or adjustinggrievancesbecause they performed struck workduring the 1969 strike.WE WILL rescind all fines levied against suchrepresentatives because they performed struckwork during the 1969 strike and refund to themany money they have paid us as a result of suchfines.WE WILL restore to membership, and all ri$htsthat that entitles them to, such representativeswhom we have suspended from union member-ship.WE WILL notify System Council U-4 DeathBenefit Fund, Inc., any other benefit plan to whichtheir rightswere affected by our disciplinaryactions, and those individuals affected, that theyare ingood standing and are eligible for coveragein the, same manner as before our disciplinaryactions.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSLOCAL UNION No. 622(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive 38DECISIONSOF NATIONALLABOR RELATIONS BOARDdays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 706,500 ZackStreet,Tampa,Florida33602,Telephone813-228-7711, extension 227.APPENDIX DNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT try, fine, expel from unionmembership, or cause to lose their right to benefitsto which they would otherwise be entitled, includ-ing coverage by System Council U-4 DeathBenefitFund, Inc., representatives selected byFlorida Power & Light Company, or any otheremployer, for the purpose of collective bargainingor adjusting grievances, because they performedstruck work for their employer.WE WILL NOT in any like or related mannercoerce or restrain Florida Power & Light Compa-ny, or any other employer, in the selection of itsrepresentativesfor the purpose of collectivebargaining or adjusting grievances.WE WILLexpunge allrecord of the disciplinaryproceedings and actions taken against FloridaPower & Light Company's representatives for thepurposes of collective bargaining or adjustinggrievances because they performed struck workduring the 1969 strike.WE WILL rescindall fineslevied against suchrepresentativesbecause they performed struckwork during the 1969 strike and refund to themany money they have paid us as a result of suchfines.WE WILL restore to membership, and all rightsthat thatentitles themto, such representativeswhom we have expelled from union membership.WE WILL notify System Council U-4 DeathBenefitFund, Inc., any other benefit plan to whichtheir rightswere affected by our disciplinaryactions, and those individuals affected, that theyare in good standing and are eligible for coveragein the same manneras before our disciplinaryactions.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 706,500 ZackStreet,"Tampa,Florida33602,Telephone813-228-7711, extension 227.APPENDIX ENOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAnAgencyof the United States GovernmentWE WILL NOT try, fine, or cause to lose theirright to benefits to which they would otherwise beentitled, including coverage by System CouncilU-4 Death Benefit Fund, Inc., representativesselected by Florida Power & Light Company, orany other employer, for the purpose of collectivebargaining or adjusting grievances, because theyperformed struck work for their employer. -WE' WILL NOT in any like or related mannercoerce or restrain Florida Power & Light Compa-ny, or any other employer, in the selection of itsrepresentativesfor the purpose of collectivebargaining or adjusting grievances.WE WILL expunge all record of the disciplinaryproceedings and actions taken against FloridaPower & Light Company's representatives for thepurposes of collective bargaining or adjustinggrievances because they performed struck workduring the 1969 strike.WE WILL rescind all fines levied against suchrepresentativesbecause they performed struckwork during the 1969 strike and refund to themany money they have paid us as a result of suchfines.WE WILL notify System Council U-4 DeathBenefit Fund, Inc., any other benefit plan to whichtheir rights were affected, that they are in: goodstanding and are eligible for coverage in the samemanner as before our disciplinary actions.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSLOCAL UNION No. 759(LaborOrganization)INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSLOCAL UNION No. 820(Labor Organization) IBEWSYSTEM COUNCIL U-439DatedByWE WILL expunge all record of the disciplinary(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 706, 500 ZackStreet,Tampa,Florida33602,Telephone813-228-7711, extension 227.APPENDIX FNOTICE To MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agepcy of the UnitedStatesGovernmentWE WILL NOT try, expel from union member-ship, or cause to lose their right to benefits towhich they would otherwise be entitled, includingcoverage by System Council U-4 Death BenefitFund, Inc., representatives selected by FloridaPower & Light Company, or any other employer,for the purpose of collective bargaining or adjust-ing grievances, because they performed struckwork for their employer.WE WILL NOT in any like or related mannercoerce or restrainFlorida Power & Light Compa-ny, or any other employer, in the selection of itsrepresentativesfor the purpose of collectivebargainingor adjustinggrievances.proceedings and actions taken against FloridaPower & Light Company's representatives for thepurposes of collective bargaining or adjustinggrievances because they performed struck workduring the 1969 strike.WE WILL restore to membership, and all rightsthat that entitles them to, such representativeswhom we have expelled from Union membership.WE WILL notify System Council U-4 DeathBenefit Fund, Inc., any other benefit plan to whichtheir rights were affected, that they are in goodstanding and are eligible for coverage in the samemanner as before our disciplinary actions.INTERNATIONALBROTHERHOOD OFELECTRICALWORKERSLOCAL UNIONNo. 1263(LaborOrganization)DatedBy(Representative)(Title)This is an official notice andmustnot be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 706, 500 ZackStreet,-Tampa,Florida33602,Telephone813-228-7711, extension 227.